DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement filed 11/29/2021. Claims 1-14 are pending:
Claims 11-14 have been withdrawn without traverse in the reply filed 11/29/2021
Claims 4 and 5 were cancelled by applicant in claims filed 12/19/2019
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-150650, filed on 08/03/2017.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3, 6-10) in the reply filed on 11/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close to the non-contacting surface” in Claim 9 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 10 is also rejected due to its dependency on Claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2013/0092323 A1, submitted by applicant in IDS filed 2/10/2020), hereinafter Pham, in further view of Nelson et al. (US 2006/0162143 A1), hereinafter Nelson.
Regarding Claim 1, Pham discloses a flexible mandrel (flexible mandrel 20 Figure 1) for molding a composite material containing a thermosetting resin (curing composite parts entails a resin [0007] Lines 1-5), comprising a main body (flexible inner core 24 Figure 1) containing a first material (any suitable lightweight material that is flexible , polymers CFRP [0026] Lines 7-14); and a thermally conductive (metal implies thermally conductive) layer (outer metal sleeve 22 Figure 1) containing a second material (metal) having higher thermal conductivity than the first material (metal is generally known to be more conductive than first material, eg. CFRP), the thermally conductive layer being formed so as to cover at least a portion of the main body (sleeves close the backs 38, which can surround periphery of cores 24 [0029] Lines 1-13 and Figure 1), wherein the thermally conductive layer (sleeve 22 Figure 1) extends from a contacting surface (channel member 22a Figure 1) of the flexible mandrel (flexible mandrel 20 Figure 1), which comes into contact with the composite material during molding (block can bond with 22a [0034] Lines 1-9), to a non-contacting surface (outer tool surface 25 Figure 1) which does not come into contact with the composite material (perpendicular to 22a which comes into contact with block, 25 would not contact block 22a [0027] Lines 1-4). Pham is deficient in disclosing the second material contains a fiber material having an anisotropic thermal conductivity, and 
Nelson discloses a lay-up mandrel 87 may be a template or mold that defines the work surface 
datum 16 onto which the strip material 62 is laid ([0062] Lines 1-5), which is a similar flexible mandrel used in a similar molding process for forming a part. Nelson further discloses the second material (strip material 62 on Mandrel 87 Figure 4A) may include a fiber material having an anisotropic thermal conductivity (fiber reinforced composites, polymers, e.g. adhesives or laminates, and metal foil with anisotropic characteristics [0064] Lines 7-16) and that different strip materials 62 may be applied in alternate layers to provide the composite lay-up with desired characteristics ([0051]). Nelson further discloses the fiber material has a fiber direction extending from the contacting surface toward the non-contacting surface (reinforced fiber direction [0064] Lines 7-16). Therefore, Nelson discloses the second material contains a fiber material having an anisotropic thermal conductivity, and the fiber material has a fiber direction extending from the contacting surface toward the non-contacting surface. Nelson teaches that the above-mentioned anisotropic characteristics exhibit relatively high strength along the primary axis of the reinforcement fibers ([0064] Lines 7-16).
The teachings of Nelson and the claimed invention would be considered analogous because
both ascertain to a flexible mandrel to be deployed in a molding process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermally conductive layer of Pham so that the second material contains a fiber material having an anisotropic thermal conductivity, and the fiber material has a fiber direction extending from the contacting surface toward the non-contacting surface, as the thermally conductive layer of Pham since such thermally conductive layer was recognized to exhibit relatively high strength along the primary axis of the reinforcement fibers and it would be obvious to one of ordinary skill in the art to substitute the thermally conductive layer of Pham with Nelson because it is known in the art to do so.

    PNG
    media_image1.png
    419
    776
    media_image1.png
    Greyscale

Regarding Claim 2, Pham discloses the thermally conductive layer surrounds an entire circumferential direction of the main body (sleeves close the backs 38, which can surround periphery of cores 24 [0029] Lines 1-13 and Figure 1). Although not explicitly stated the layer 22a surrounds the entire body, it would be obvious to one of ordinary skill in the art to do so in order to make the heat transfer process more efficient throughout the entire mandrel.
Regarding Claim 3, Pham in view of Nelson disclose all of the limitations as set forth above in the rejection of Claim 1. Pham is deficient in disclosing the fiber material is a PITCH-based CFRP.
Nelson discloses the fiber material is a PITCH-based CFRP (composite reinforced materials with 
fiber direction [0064]). Nelson further teaches a vast array of composite reinforcement fibers are commercially available, such as for example, carbon, Kevlar fibers, glass, and mixtures thereof. Although not explicitly stated the fiber material is a PITCH-based CFRP, it would be obvious to one of ordinary skill to select carbon or Kevlar fibers with pitch added to the fibers to provide further efficiency to the heat conduction process, leading to a more productive molding process and have a reasonable expectation of success in doing so. 

Regarding Claim 6, Pham in view of Nelson disclose all of the limitations as set forth above in the rejection of Claim 1. Pham discloses the first material is a PAN-based CFRP (core 24 made from composite such as CFRP [0026]). Although not explicitly stated the CFRP is PAN-based (polyacrylonitrile), it would be obvious to one of ordinary skill in the art to select a PAN-based CFRP for the purpose of the core retaining its desired properties when subjected to the temperatures and pressures of the application, such as the temperatures and pressures experienced during curing within an autoclave ([0026]), and would have a reasonable expectation of success in doing so. 
Regarding Claim 7, Pham in view of Nelson disclose all of the limitations as set forth above in the rejection of Claim 1. Pham discloses the thermally conductive layer has a thickness smaller than 2 mm (sleeve 22 has wall thickness of 0.062 inches, or 1.57 mm, less than 2 mm [0029]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2013/0092323 A1) in view of Nelson (US 2006/0162143 A1) as applied to Claim 1 above, and further in view of Tollan et al. (US 2006/0108057 A1, submitted by applicant in IDS filed 2/10/2020).
Regarding Claim 8, Pham in view of Nelson disclose all of the limitations as set forth above in the rejection of Claim 1. Pham in view of Nelson are deficient in disclosing at least one hole is formed toward an inner side of the main body.
In the analogous art, Tollan teaches a flexible mandrel assembly for aircraft stringer lay-up in 
order to carry through a similar part molding process (Abstract). Tollan discloses at least one hole is formed toward an inner side of the main body (bore 74 of mandrel elements 12 and 14 Figure 1). Tollan teaches the advantage of such a bore include allows the mandrel elements 12 and 14 to be easily moved and positioned on the contoured curing block 56, as well as additional clamping or weighting points to assure proper conformation with the curing block 56 in particularly complex surface areas ([0022]). The teachings of Tollan and the claimed invention would be considered analogous because both ascertain to a flexible mandrel assembly for aircraft stringer lay-up in order to carry through a similar part molding process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel of Pham in view of Nelson so that at least one hole is formed toward an inner side of the main body, as the mandrel of Pham in view of Nelson since such a hole was recognized to allow the mandrel elements 12 and 14 to be easily moved and positioned on the contoured curing block 56, as well as additional clamping or weighting points to assure proper conformation with the curing block 56 in particularly complex surface areas.




    PNG
    media_image2.png
    414
    793
    media_image2.png
    Greyscale

Regarding Claim 9, Pham in view of Nelson, in view of Tollan disclose all of the limitations as set forth above in the rejection of Claim 8. Pham in view of Nelson are deficient in disclosing the hole is provided on a side of the main body close to the non-contacting surface.

surface (bore 74 is close to surface 30 with groupings 42 Figure 1). Tollan teaches the advantages of placing the hole away from the contact include to not contaminate the produced object and to assure proper conformation with the curing block 56 in particularly complex surface areas ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel of Pham in view of Nelson so that the hole is provided on a side of the main body close to the non-contacting surface, as the mandrel of Pham in view of Nelson since such a hole was recognized to not contaminate the produced object and to assure proper conformation with the curing block 56 in particularly complex surface areas.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2013/0092323 A1) in view of Nelson (US 2006/0162143 A1) in view of Tollan (US 2006/0108057 A1) as applied to Claim 9 above, and further in view of Toledo et al. (US-20110012287-A1), hereinafter Toledo.
Regarding Claim 10, Pham in view of Nelson, in view of Tollan disclose all of the limitations as set forth above in the rejection of Claim 9. Pham in view of Nelson in view of Tollan are deficient in disclosing a filling material filling the hole, wherein the filling material has a higher thermal conductivity than the first material.
In the analogous art, Toledo teaches a flexible mandrel with coating and hollow template used 
in a similar molding process (Abstract). Toledo discloses a filling material filling the hole (polyurethane pumped into holes 21a [0056]), wherein the filling material has a higher thermal conductivity than the first material (polyurethane would have a higher conductivity than carbon foam, see Pham for core material). Toledo teaches the advantage of a polyurethane filing include allowing the material to cure by heating, then allowing it to cool, to mold a more desirable final object ([0056-0057]). The teachings of Toledo and the claimed invention would be considered analogous because both ascertain to a flexible mandrel with coating and hollow template used in a similar molding process (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754